DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact mechanism of claims 3 and 19 and the circuit board of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 8 is objected to because a comma is missing after “claim 7” on line 1.
Claim 12 is objected to because “an conductive trace” on lines 1-2 should be changed to “a conductive trace.”  Appropriate correction is required.
Claim 19 is objected to because the dashes on lines 3, 7 and 11 should be changed to colons. 
Claim 20 is objected to because it is dependent on canceled claim 18.  For the purposes of examination claim 20 is interpreted as being dependent on claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-8, 10, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi [US 3,928,743].  Ohashi discloses [in Figs. 1 and 7] a toggle assembly for an electrical switch [Fig. 1] comprising a switch body [1] including a contact mechanism [7, 9] configured to control an electrical circuit, the toggle assembly comprising: a switch engagement portion [6] proximate and operably coupled to the switch body [1] at a rear end of the toggle assembly, such that a movement of the toggle assembly from a first position to a second position is mechanically communicated to the contact mechanism [7, 9]; an actuator portion [pointed to at 3, Fig. 1] elongated between the switch engagement portion [6] and a front end of the toggle assembly enabling a user to pivot the toggle assembly from the first position to the second position; an illuminating element [col. 4, lines 23-13]; an interchangeable tile [3f] removably coupleable to the actuator portion at the front end of the toggle assembly, the interchangeable tile [3f] comprising a front surface depicting an identifier [col. 4, lines  by the illuminating element can be seen at the front surface of the interchangeable tile [3f] when the interchangeable tile [3f] is coupled to the actuator portion; and a cover [2] adapted to be removably coupleable about a front portion of the actuator portion, such that the interchangeable tile [3f] is arranged within the cover [2] behind a front surface of the cover [cover 2 may be closed, col. 2, lines 55-58] when the cover [2] is coupled to the actuator portion;4Attorney Docket No. 4916.01WOUSO2 wherein the front surface of the cover [2] is comprised of a light-transmitting material [col. 2, lines 55-58].  
In regard to claim 4, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3, wherein a top surface, a bottom surface, a right side surface and a left side surface of the cover [2] are comprised of an opaque material [only area 2d includes the light transmitting material].  
In regard to claim 5, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3, wherein the front surface of the cover [2] is connected to a bottom surface of the cover [2] that extends further forward from the actuator portion than a top surface of the cover [2], such that the front surface of the cover [2] is presented at an upward facing angle when the cover [2] is coupled to the actuator portion.  
In regard to claim 6, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3, wherein the front surface of the interchangeable tile [3f] is presented at an upward facing angle when the interchangeable tile [3f] is coupled to the actuator 
portion.  

In regard to claim 8, Ohashi discloses [in Figs. 1 and 7 and col. 3, lines 61-66] the toggle assembly of claim 7, wherein the connection mechanism comprises a rearward-directed pin, and the receiving mechanism comprises a slot of a diameter sufficient to receive the pin.  
In regard to claim 10, Ohashi discloses [in Figs. 1 and 7 and col. 3, lines 61-66] the toggle assembly of claim 7, wherein the connection mechanism comprises one or more flanges extending along an axis parallel to the front surface of the connection mechanism, and the receiving mechanism comprises one or more grooves configured to receive the one or more flanges.  
In regard to claim 19, Ohashi discloses [in Figs. 1 and 7] an electrical switch to control an electrical circuit comprising: a switch body [1] including a first terminal [11] for electrical connection to a first lead of the electrical circuit, a second terminal [12] for electrical connection to a second lead of the electrical circuit, a contact mechanism including a contact point [9] electrically coupled to the first terminal, and a lever arm [7] electrically coupled to the second terminal, the lever arm [7] manipulable to selectively contact the contact point [9]; a toggle assembly including a switch engagement portion 
In regard to claim 17, Ohashi discloses [in Figs. 1 and 7] the electrical switch of claim19, wherein the identifier indicates a property of the electrical circuit controlled by the electrical switch.  
In regard to claim 20, Ohashi discloses [in Figs. 1 and 7 and col. 3, lines 61-66] the electrical switch of claim 19, wherein the interchangeable tile [3f] comprises a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being obvious over Ohashi [US 3,928,743] in view of Zuniga [US 2018/0137999].
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
	In regard to claim 9, Ohashi discloses [in figs. 1 and 7] the toggle assembly of claim 7.  Ohashi does not disclose that the connection mechanism comprises a rearward-directed threaded screw, and the receiving mechanism comprises a threaded bore configured to receive the screw.  Zuniga teaches [in Fig. 2B] that the connection mechanism comprises a rearward-directed threaded screw [308c], and the receiving mechanism comprises a threaded bore configured to receive the screw [308c].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection and receiving mechanism of Ohashi to the screw and bore of Zuniga in order to firmly secure the interchangeable tile to the actuator portion. 
In regard to claim 14, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3.  Ohashi does not wherein the actuator portion comprises an opaque material, such that a light generated by the illuminating element cannot be seen through the actuator portion.  Zuniga teaches [in Fig. 2B] that the actuator portion [202] comprises an opaque material [par. 0011], such that a light generated by the illuminating element [200] cannot be seen through the actuator portion [202].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 

Claims 11-13 are rejected under 35 U.S.C. 103 as being obvious over Ohashi [US 3,928,743] in view of Beghelli [US 2019/0074676].
In regard to claim 11, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3.  Ohashi does not disclose that the illuminating element comprises a light-emitting diode.  Beghelli teaches [in Figs. 2 and 3] that the illuminating element [26] is an LED [par. 0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminating element of Ohashi and use an LED as taught by Beghelli since LEDs are well-known efficient illuminators. 
In regard to claim 12, Ohashi discloses [in Figs. 1 and 7] the toggle assembly of claim 3.  Ohashi does not disclose a conductive trace electrically coupling the illuminating element to the electrical circuit controlled by the electrical switch, such that the illuminating element is powered by the electrical circuit.  Beghelli teaches [in Figs. 1-3 and 9] a conductive trace electrically coupling the illuminating element to the electrical circuit controlled by the electrical switch, such that the illuminating element is powered by the electrical circuit [par. 0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the toggle assembly of Ohashi to electrically couple the illuminating element to the electrical circuit as taught by Beghelli in order to provide a stable power supply to the illuminating element during actuation.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In combination with other limitations, the illuminating element comprising a circuit board comprising a light emitting diode, and the switch engagement portion comprising a toggle insert adapted to receive the illuminating element and to engage with a rear portion of the actuator portion is neither disclosed nor suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devitt et al. [US 4,556,863] and Richardson [US 4,479,170] disclose similar toggle assemblies.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833